[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Application for review of sentence imposed by the Superior Court, Judicial District of Waterbury, Docket No. CR94-228653.
Gregory St. John, Esquire, Defense Counsel, for Petitioner.
John Davenport, Esquire, Assistant State's Attorney, for the CT Page 7787 State.
Sentence Affirmed
BY THE DIVISION:
On July 20th, 1994, an individual complained to the Waterbury Police that he and a friend had been shot at. The petitioner was identified that day as one of the shooters in this incident. Subsequent investigation revealed that the crime was motivated by feelings of revenge on the part of the petitioner. The petitioner was convicted on evidence that indicated he was the moving force behind the attempted assault, had supplied a weapon to a co-defendant and had fired a number of shots himself. The petitioner was found guilty after a trial of Criminal Attempt at Murder and two counts of Assault First Degree. The petitioner was sentenced to an effective sentence often years.
On December 1, 1995, the sentencing judge noted the dangerousness of the activity the petitioner had been convicted for and the potential for harm it posed to innocent people in the area.
The petitioner makes claims concerning his lack of intent to harm anyone. The jury did not accept this version of the facts and the sentencing judge imposed a sentence that fairly reflected the need for punishment, deterrence and protection of society from violent offenders.
Given the potential for harm and even death that this petitioner's actions represented it can not be said that his sentence is either disproportionate or inappropriate.
The sentence is affirmed.
O'Keefe, Klaczak and Iannotti, J.s, participated in this decision.